Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25, 2022 has been entered.

Claims 18, 22-23, 25-26, 28-29, 34 and 41 are pending and being acted upon in this Office Action. 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Rejection Withdrawn
The written description rejection of claims 18, 22-23, 25-26, 28-29 and 34 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn in light of the claim amendment.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 41 is vague and indefinite in the recitation of " OKT3, anti-leu-4, UCHT-1, SPV-3TA, X35-3, VIT3, BMA030 (BW264/56), CLB-T3/3, CRIS7, YTH12.5, F111-409, CLB-T3.4. 2, TR-66, WT32, SPv-T3b, 11D8, XIII-141, XIII-46, XIII-87, 12F6, T3/RW2-8C8, T3/RW2-4B6, OKT3D, M-T301, SMC2, WT31 and F101.01” as the sole means of identifying the antibodies that bind to human CD3. The use of laboratory designations to identify antibodies renders the claims indefinite because different laboratories may use the same laboratory designations to define completely distinct antibodies or may use different designations to refer to the same antibodies.   Accordingly, it is submitted that the metes and bounds of the subject matter that is regarded as the invention is not delineated with the clarity and particularity to satisfy the requirement set forth under 35 U.S.C. § 112, second paragraph, so as permit the skilled artisan to know or determine infringing subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 18, 23, 25-26, 28, 34 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO2004106383 publication (Baeurle hereafter, published December 9, 2004; PTO 892) in view of Ryan et al (Mol Cancer Ther 6(11): 3009-3018, 2007; PTO 892) and WO2010/104949 publication (published September 16, 2010; PTO 892).
Regarding claim 18, Baeurle teaches a bispecific antibody comprising at least two binding domains, wherein the first binding domain comprises a VH and a VL domain that binds to human EpCAM and a second binding domain comprises a VH and a VL domain that binds to human CD3 epsilon, wherein the first and second binding domains are connected by a peptide linker such as (G4S)3, see entire document, p. 21-22, Table 1.  
Regarding claim 25, Baeurle teaches the two scFvs, e.g., (VH-VL) and VH-VL) are connected by a linker peptide, e.g., 4-7 Cys-Ser or (G4S)3 linker see p. 39, Table 1, p. in particular. 
Regarding claim 26, Baeurle teaches the bispecific antibody has the following arrangement anti-CD3 x anti-EpCAM from N-terminus to C-terminus, VH (anti-CD3)-VL (anti-CD3) x VH (anti-EpCAM)-VL (anti-EpCAM) orientation, see p. 39, Table 1, p. 41, lines 4-5, in particular.   Baeurle further teaches the C-terminal anti-EpCAM antibody is in the VL-VH orientation (aka instant VH (CD3)-VL (CD3)-VL(EpCAM)-VH(EpCAM), see p. 42. 
Regarding claim 28, Baeurle teaches the bispecific single chain antibody is a bispecific single chain Fv (scFv), see p. 9, lines 26-28. 
Regarding claim 34, Baeurle teaches and claims a composition comprising the reference bispecific antibody, see p. 6-7, reference claims 1-19. 
Regarding claim 41, Baeurle teaches the binding domains VH and VL that binds to human CD3 are from antibody such as OKT-3 (see p. 22, line 2), X35-3, VIT3, BMA030 (BW264/56), CLB-T3/3, CRIS7, YTH12.5, F111-409, CLB-73..2, TR-66, WT32, SPv-T3b, 11D8, XIII-141, XIII-87, 12F6, T3/RW2-4B6, OKT3D, M-T301, SMC2, WT31, and F101.04, see reference p. 21-22,  claim 11, in particular.  Baeurle teaches the bispecific single chain antibody with strong cytotoxic activity mediated by target specific activation of T cells for treatment and or amelioration of tumorous diseases, see p. 5-6, in particular.
Baeurle does not teach the human B cell maturation antigen (BCMA) binding domain comprises a VH and a VL as per claims 18, 26 and 41.
However, Ryan teaches BCMA is a potential therapeutic target for oncology by generating ligand-blocking BCMA antibodies with anti-tumor activity, see p. 3014, Discussion in particular.  Ryan further teaches various antibodies that bind to human BCMA for treating tumor cell targeting, see 3012, in particular.  Ryan teaches beyond plasma cell malignancies, BCMA antagonist antibody can be used for treating various cancers or autoimmune diseases, p. 3016, in particular.
Likewise, WO2010/104949 publication teaches antibodies such as chC11D5 or chA7D12.2 that bind to human B cell maturation antigen (BCMA, also known as TNFRSF17 and CD269), such as anti-BCMA antibodies, see entire document, para. [005], [014], Example 2..  Additional antibodies include A7D12.2, C11D5.3, C12A3.2 and C13F12.1, see para. [018], [024].  These antibodies bind to the same epitope such as A7D12.2, C11D5.3, C12A3.2 and C13F12.1, whereas antibodies C12A3.2 and C13F12.1 bind to a distinct epitope, see para. [037].   The heavy and light chain variable regions (VH and VL) comprises SEQ ID NO: 5 and 6, respectively, see p. 54, reference claim 5.  The reference antibody can be chimeric, humanized or single chain antibody (aka antigen binding fragment), see p. 55, reference claim 12, in particular. 
Regarding claim 23, the WO2010/104949 publication teaches the anti-BCMA monoclonal antibody comprising antigen binding domain is obtained from mouse by immunizing female RBF mice with BCMA-Fc/KLH conjugate in CFA , see p. 38, Example 1, para. [058].  The antibody C11D5.3 is IgG1 antibody (aka full-length) obtained from a mouse as per claim 23, see para. [058]. 
The anti-BCMA antibodies are useful for treating B-cell related disorder such as Hodgkin’s lymphoma, Burkitt’s lymphoma, B cell lymphoma, multiple myeloma, see p. 29-30, claims 19-23, in particular.   The WO2010/104949 publication teaches other anti-BCMA mAbs C11D5.3, C12A3.2, C13F12.1 and A7D12.2 and the commercially available anti-BCMA mAbs, E4D2.2 (Legacy Biogen), VICKY-1 (Alexis) and 335004 (R&D Systems, Inc), see para. [062], p. 40. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to have made a single-chain bispecific antibody comprising (VH-VL) and VH-VL) orientation, just like that of Baeurle, by substituting the VH and VL binding domain that binds to EpCAM for the VH and VL binding domain that binds to BCMA as taught by Ryan and the WO2010/104949 publication to arrive at the claimed invention without a reasonable expectation of success, e.g., VH(BCMA)-VL(BCMA)-VH(CD3)-VL(CD3) or VH(CD3)-VL(CD3)-VH(BCMA)-VL(BCMA) to redirecting CD3 expressing T cells to tumor cells that expressed BCMA.  
The person of ordinary skill in the art would have found it obvious to substitute a known binding domain (VH and VL) that binds to cancer cell for another because Ryan teaches BCMA antagonist antibody can be used for treating various cancers or autoimmune diseases, p. 3016, in particular.
The person of ordinary skill in the art would have found it obvious to substitute a known binding domain (VH and VL) that binds to cancer cell for another because the WO2010/104949 publication teaches the anti-BCMA antibodies are useful for treating B-cell related disorder such as Hodgkin’s lymphoma, Burkitt’s lymphoma, B cell lymphoma, multiple myeloma, see p. 29-30, claims 19-23, in particular.   
Furthermore, the claims would have been obvious because the substitution of a known element, i.e., scFvs for another, i.e., scFvs that bind to human BCMA tumor antigen would have yielded predictable results (i.e., linking two binding domains for targeting CD3 expressing T cells to any BCMA expressing cancer cells) to one of ordinary skill in the art at the time of the invention, See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
In addition, the claims would have been obvious because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense". See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.

Claims 22 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO2004106383 publication (Baeurle hereafter, published December 9, 2004; PTO 892) in view of Ryan et al (Mol Cancer Ther 6(11): 3009-3018, 2007; PTO 892) or WO2010/104949 publication (published September 16, 2010; PTO 1449) as applied to claims 18, 23, 25-26, 28, 34 and 41 mentioned above and further in view of US20080299129 (Lewis hereafter, published Dec 4, 2008; PTO 892) as evidenced by Muller et al (J biol Chem 282(17): 12650-12660, 2007; PTO 892). 
The combine teachings of Baeurle and Ryan or WO2010/104949 publication have been discussed supra. 
The references above do not teach the bispecific antibody above wherein the bispecific binding agent is a full-length antibody as per claim 22, and wherein the bispecific antibody further comprises an Fc portion as per claim 29. 
However, Lewis teaches various formats of bispecific antibodies that can be joined in a variety of different configurations such as tandem scFv molecules (herein referred to as "tascFv"), and scFv molecules that are not tandem (herein referred to as "biscFv" and "BiAb").  For the tascFv molecule, two scFv molecules are constructed such that one scFv is amino terminal to the other one in a tandem configuration. This can be done in each orientation, and use a tether (e.g., a lambda stump tether or a CHI stump tether, both of which are derived from the native sequence just after the V region in the Fab, or a Gly-Ser tether).  The tascFv can be further constructed as fusion protein to contain a Fc component ("tascFv Fc") as per claim 29.   Thus the anti-IL-17A or anti-IL-17F binding entity can be the scFv entity that is either proximal or distal to a Fc component. Likewise, an anti-IL-23 binding entity can be the scFv entity that is either proximal or distal to a Fc component, see para. [0298].  Additional bispecific molecules are known in the art and include single variable domain antibodies, camelid antibodies, variable domains fused to human serum albumin (See Muller, D, et al., J. Biol. Chem. 282 (Issue 17):12650-12660, 2007), and dual variable domain immunoglobin molecules aka DVD-Ig (See WIPO patent publication number WO/2007/024715, published Mar. 1, 2007, by Wu, Chengbin, et al.), "Knob-into-hole", see para. [0301].  The advantage of having Fc of an IgG molecule (e.g., IgG.sub.1, IgG.sub.2, IgG.sub.3, or IgG.sub.4) that is responsible for increasing the in vivo serum half-life of the bispecific IgG molecule, see para. [0088]. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to apply the Fc or human serum albumin (HSA) of Lewis to the bispecific tandem single chain antibody that binds to BCMA-CD3 of Baeurle and Ryan or WO2010/104949 to yield the predictable result of a scFv-scFv-Fc or scFv-Fc-scFv or tandem scFv-HSA that extends the serum half-life or improved pharmacokinetics of the antibody. 
One of ordinary skill in the art would have been motivated to do so because Lewis teaches the Fc moiety within the bispecific antibody binds to the FcRn is expected to enhance the serum half-life of the bispecific antibody, see para. [0088]. 
One of ordinary skill in the art would have been motivated to do so because Lewis teaches fusing two different scFv molecules, bispecific taFv molecules, respectively, to human serum albumin (HSA), e.g., (scFv(2)-HSA, scDb-HSA, taFv-HAS directed against the tumor antigen carcinoembryonic antigen (CEA) and the T cell receptor complex molecule CD3, retained full binding capacity to both antigens compared with unfused scFv, scDb, and taFv molecules and improved pharmacokinetics of recombinant bispecific antibody is known in the art as evidenced by Muller, D, et al., J. Biol. Chem. 282 (Issue 17):12650-12660, 2007. 
“The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.”  See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 U.S.C 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.
Conclusion

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644